              Case 2:20-cv-01940-DJA Document 13 Filed 03/23/21 Page 1 of 16




 1
     CHRISTOPHER CHIOU
 2   Acting United States Attorney
     District of Nevada
 3
     Marcelo Illarmo, MA BBO 670079
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
     Telephone: (415) 977-8944
 6   Facsimile: (415) 744-0134
     E-Mail: Marcelo.Illarmo@ssa.gov
 7
     Attorneys for Defendant
 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                           DISTRICT OF NEVADA
12
     JENNIFER PATRICIA STATON,                  )
13                                              )   Case No.: 2:20-CV-1940-DJA
                   Plaintiff,                   )
14                                              )   UNOPPOSED MOTION FOR EXTENSION OF
            vs.                                 )   TIME TO FILE CERTIFIED
15                                              )   ADMINISTRATIVE RECORD AND ANSWER;
     ANDREW SAUL,                               )   DECLARATIONS OF JEBBY RASPUTNIS AND
16   Commissioner of Social Security,           )   CHRISTIANNE VOEGELE
                                                )
17                 Defendant.                   )   (SECOND REQUEST)
                                                )
18

19

20

21

22

23

24

25

26
               Case
               Case2:20-cv-01940-DJA
                    2:20-cv-01940-DJA Document
                                      Document13
                                               12 Filed
                                                  Filed03/23/21
                                                        03/22/21 Page
                                                                 Page22of
                                                                        of16
                                                                           6




 1           Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and through
 2
     his undersigned attorneys, hereby moves for a sixty-day extension of time to file the Certified
 3
     Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to Plaintiff’s
 4
     Complaint are due to be filed by March 22, 2021. This is the Commissioner’s second request for an
 5
     extension. The following provides the Court with an updated status of the agency’s ability to prepare
 6

 7   CARs.

 8           In light of the global COVID-19 pandemic, the Social Security Administration (“SSA” or the
 9   “Agency”) has taken the unprecedented step of suspending in-office services to the public:
10
     https://www.ssa.gov/coronavirus/. The Agency is focusing on providing the most critical services by
11
     mail, phone and online to those most in need. SSA is also taking additional steps to protect its employees
12
     and help stop the spread of COVID-19, maximizing social distancing, including significantly limiting
13

14   employee access to SSA facilities for health and safety only and has moved toward a temporary virtual

15   work environment. Electronic processes allow some of SSA’s most critical work to continue with

16   minimal interruption; other workloads have been suspended until the health crisis abates or the Agency is
17   able to create new electronic business processes.
18
             For purposes of this particular case, the public health emergency pandemic has significantly
19
     impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in
20
     Falls Church, Virginia. That office is responsible for physically producing the administrative record that
21

22   is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C.

23   § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025, available at

24   https://secure.ssa.gov/apps10/poms.nsf/lnx/0203106025.
25
             As detailed in the attached declarations, beginning March 16, 2020, OAO’s staff members began
26
     to telework to protect employee health and prevent further spread of COVID-19. At that time, critical in-


     Unopposed Mot. for Ext.; No. 20-948             1
               Case
               Case2:20-cv-01940-DJA
                    2:20-cv-01940-DJA Document
                                      Document13
                                               12 Filed
                                                  Filed03/23/21
                                                        03/22/21 Page
                                                                 Page33of
                                                                        of16
                                                                           6




 1   person physical tasks associated with preparing the administrative record could not be accomplished. For
 2
     example, prior to the COVID-19 pandemic, to safeguard Personally Identifiable Information (PII), all
 3
     hearing recordings, which are part of the administrative record, were downloaded onto compact discs and
 4
     encrypted. OAO securely routed the encrypted discs to a private contractor through a daily pickup and
 5
     delivery service at the Official Duty Station (ODS) in Falls Church, Virginia. The private contractor
 6

 7   would transcribe the hearing recording and send the paper copy of the hearing transcript back to OAO.

 8   OAO personnel would then scan the hearing transcript into the electronic record or place the hearing
 9   transcript in the paper case file. Thereafter, OAO personnel would assemble the administrative record in
10
     a prescribed order.
11
             To ensure a continuity of operations, OAO has been actively pursuing mitigation efforts to allow
12
     the remote preparation of administrative records. For cases in which the private contractors were already
13

14   in possession of hearing recordings for transcription, with the assistance of the Office of Acquisitions and

15   Grants (OAG), OAO received approval to receive these transcripts from the private contractors via

16   secured email, e.g., using password protection and redacted Social Security Numbers. In April 2020,
17   OAO began receiving such hearing transcripts from private contractors via secured email.
18
             For cases in which OAO had not yet submitted recordings to the private contractors before March
19
     16, 2020, OAO has been pursuing all available options to obtain transcriptions for these cases. In May
20
     2020, OAO began encrypting hearing recordings and securely emailing them to the contractors for
21

22   transcription. Through the month of May, OAO and the contractors worked to resolve technical issues

23   that arose, particularly with large files.

24           As explained in the most recent Rasputnis declaration, OAO’s production of transcripts is now
25
     exceeding the production rate prior to the COVID-19 pandemic. However, the number of new cases filed
26
     in federal court has also increased. In the last quarter of fiscal year 2020 and the first quarter of fiscal


     Unopposed Mot. for Ext.; No. 20-948                2
               Case
               Case2:20-cv-01940-DJA
                    2:20-cv-01940-DJA Document
                                      Document13
                                               12 Filed
                                                  Filed03/23/21
                                                        03/22/21 Page
                                                                 Page44of
                                                                        of16
                                                                           6




 1   year 2021, SSA averaged more than 2,257 new case receipts per month, compared to an average of 1,458
 2
     new case receipts in the last quarter of fiscal year 2019 and the first quarter of fiscal year 2020.
 3
             OAO has prioritized CAR preparation based on objective factors, such as filing date, and is
 4
     working diligently to address the backlog of CARS. Out of fairness to all social security claimants,
 5
     Defendant respectfully requests that the Court defer to OAO’s prioritization of cases for CAR preparation
 6

 7   and maintain consistency in the length of extensions granted in social security cases, absent a showing of

 8   exceptional circumstances. Counsel for Defendant further states that the Office of General Counsel
 9   (OGC) is monitoring receipt of transcripts on a daily basis and is committed to filing Answers promptly
10
     upon receipt and review of the administrative records. Given the volume of pending cases, Defendant
11
     requests an extension in which to respond to the Complaint until May 21, 2021. If Defendant is unable to
12
     produce the certified administrative record necessary to file an Answer in accordance with this Order,
13

14   Defendant shall request an additional extension prior to the due date.

15           Given the volume of pending cases, Defendant requests an extension in which to respond to the

16   Complaint until May 21, 2021.
17           On March 19, 2021, the undersigned conferred with Plaintiff’s Counsel, who has no objection to
18
     the requested extension.
19

20           It is therefore respectfully requested that Defendant be granted an extension of time to file the CAR

21   and answer to Plaintiff’s Complaint, through and including May 21, 2021.

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 20-948               3
               Case 2:20-cv-01940-DJA Document 13 Filed 03/23/21 Page 5 of 16




 1           Dated: March 22, 2021               Respectfully submitted,
 2                                               CHRISTOPHER CHIOU
                                                 Acting United States Attorney
 3
                                                 /s/ Marcelo Illarmo
 4                                               MARCELO ILLARMO
                                                 Special Assistant United States Attorney
 5

 6

 7
 8

 9

10
                                                 IT IS SO ORDERED:
11

12                                               UNITED STATES MAGISTRATE JUDGE
13                                                        March 23, 2021
                                                 DATED: ___________________________
14

15

16

17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 20-948     4
               Case
               Case2:20-cv-01940-DJA
                    2:20-cv-01940-DJA Document
                                      Document13
                                               12 Filed
                                                  Filed03/23/21
                                                        03/22/21 Page
                                                                 Page66of
                                                                        of16
                                                                           6




 1                                         CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND ANSWER;
 6
     DECLARATIONS OF JEBBY RASPUTNIS AND CHRISTIANNE VOEGELE; on the following
 7   parties by electronically filing the foregoing with the Clerk of the District Court using its ECF System,
 8   which provides electronic notice of the filing:
 9
             Hal Taylor
10           Hal Taylor, Attorney at Law
             223 Marsh Ave
11           Reno, NV 89509
12

13   I declare under penalty of perjury that the foregoing is true and correct.

14
             Dated: March 22, 2021
15

16                                                         /s/Marcelo Illarmo
                                                           MARCELO ILLARMO
17                                                         Special Assistant United States Attorney

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 20-948
        Case
        Case 2:20-cv-01940-DJA
             2:20-cv-01940-DJA Document
                               Document 12-1
                                        13 Filed
                                             Filed03/23/21
                                                   03/22/21 Page
                                                             Page7 1ofof165




                            DECLARATION OF JEBBY RASPUTNIS
                            OFFICE OF APPELLATE OPERATIONS
                            SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March of 2020, the Social Security Administration (agency) restricted

       physical access to our buildings because of the COVID-19 pandemic. Since that time,

       OAO has been working to overhaul, redo, refine, and streamline our business processes

       to continue operations and meet our mission to serve the public. Despite many

       challenges in transitioning to a completely new business process, we have reached and

       surpassed pre-pandemic levels of electronic CAR production. Much of the delay and

       uncertainty in the CAR production process has stemmed from how we transmit hearing

       recordings to our vendors, and how our vendors return completed transcripts to us. We

       have worked hard to refine this process as well as implementing new processes, updating

       vendor agreements, and making staffing changes. These included:

          •   reworking how we transmit the audio files to our vendors from a fully in-person

              exchange of CDs and completed transcripts to a now fully direct access and

              electronic exchange of completed transcripts;

          •   seeking additional vendor capacity; and

          •   leveraging in-house transcription capacity by establishing a transcription cadre

              with updated technology and working with agency closed captioners.


Page 1 of 5
         Case
         Case 2:20-cv-01940-DJA
              2:20-cv-01940-DJA Document
                                Document 12-1
                                         13 Filed
                                              Filed03/23/21
                                                    03/22/21 Page
                                                              Page8 2ofof165




    3) We are now, between our vendors and our in-house efforts, able to produce more than 700

       transcripts1 on an average work week. Prior to the COVID-19 pandemic, we averaged

       300-400 hearing transcriptions per week.

    4) As we worked to transition this workload, and our external vendors, to a fully virtual

       process, the number of new cases filed in federal court also increased.2 This was a direct

       result of the agency’s initiative to reduce the number of requests for administrative review

       pending before the Appeals Council, the final step of the administrative process. While we

       had planned for this increase, the combined effects of the pandemic-related disruptions

       and the increase in new court filings lead to a significant backlog in CAR preparation.

       However, as a result of our process improvements and increased production capacity from

       our contracted transcription vendors, we now have begun reducing our pending backlog.

       At the end of January 2021 we had 11,111 pending cases. At the end of February 2021

       we had 10,679 pending cases, representing a decrease in our backlog of more than 400

       cases.




1
  Individual cases often have more than one hearing to transcribe.
2
  In the last quarter of fiscal year 2020 and the first quarter of fiscal year 2021, we averaged more
than 2,257 new case receipts per month, compared to an average of 1,458 new case receipts in
the last quarter of fiscal year 2019 and the first quarter of fiscal year 2020. See also Chief
Justice Roberts’ 2020 Year-End Report on the Federal Judiciary, Appendix Workload of the
Courts, available at https://www.supremecourt.gov/publicinfo/year-end/2020year-endreport.pdf
(“Cases with the United States as defendant grew 16% [in FY20], primarily reflecting increases
in social security cases and prisoner petitions.”)


Page 2 of 5
        Case
        Case 2:20-cv-01940-DJA
             2:20-cv-01940-DJA Document
                               Document 12-1
                                        13 Filed
                                             Filed03/23/21
                                                   03/22/21 Page
                                                             Page9 3ofof165




       The following chart shows OAO’s receipts, dispositions 3 and pending CAR workload for

       the first five months of FY2021.

                            New Court Case
              Time Period                           Dispositions           Pending
                               Receipts

              OCT 2020           3,074                 2,115                 9,693

              NOV 2020           1,999                 1,483                10,209

              DEC 2020           1,703                 1,672                10,240

              JAN 2021           2,638                 1,767                11,111

              FEB 2021           1,880                 2,312                10,679




    5) OAO continues to address the significant workflow fluctuations the agency has

       experienced since approximately March 2020. The following line graph tracks three

       different workflow measures since the beginning of FY2019 and how they intersect:

           a. Green: requests for review decided by the Appeals Council;

           b. Blue: new federal court cases filed by plaintiffs; and

           c. Gold: CARs docketed by the Office of the General Counsel. 4




3
  While dispositions primarily include CARs for filing with the court, it also includes requests for
remand to the ALJ for further actions, and other actions.
https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.html
4
 For Appeals Council dispositions (green line) and new federal court case filings (blue line), the
graph is based on publicly-available data through December 2020. See
https://www.ssa.gov/appeals/publicusefiles.html. The data for more recent months, as well as all
of the data for CAR docketing (gold line), are drawn from the agency’s internal case tracking
systems.


Page 3 of 5
        Case
        Case 2:20-cv-01940-DJA
             2:20-cv-01940-DJA Document
                               Document 13
                                        12-1Filed
                                               Filed
                                                   03/23/21
                                                     03/22/21Page
                                                               Page
                                                                  104ofof16
                                                                          5




       The graph shows the deviation from the average for each of these three workflow

       measures. 5 Notably, this visual representation illustrates the rapid changes that began in

       March 2020 and continue to date.




    6) Overall, the timeframe for delivering an electronic CAR in any individual case has

       improved. The current average processing time is 138 days. Although we remain subject

       to some constraints, we continue to work on increasing productivity by collaborating with

       our vendors and searching out and utilizing technological enhancements. We ask for

       continued patience as we work to increase our efficiency and production of CARs, reduce

       the current backlog, and address rising court case filings.




5
 The averages are calculated since October 2018. By way of example, in March 2020, OGC
docketed about 80% fewer CARs than average, while the Appeals Council acted on about 60%
more requests for review than average.
Page 4 of 5
        Case
        Case 2:20-cv-01940-DJA
             2:20-cv-01940-DJA Document
                               Document 13
                                        12-1Filed
                                               Filed
                                                   03/23/21
                                                     03/22/21Page
                                                               Page
                                                                  115ofof16
                                                                          5




   In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is

   true and correct to the best of my knowledge and belief.

   Dated: March 17, 2021                      /s/
                                            ______________________________
          Silver Spring, MD                 Jebby Rasputnis




Page 5 of 5
        Case
        Case 2:20-cv-01940-DJA
             2:20-cv-01940-DJA Document
                               Document 13
                                        12-2Filed
                                               Filed
                                                   03/23/21
                                                     03/22/21Page
                                                               Page
                                                                  121ofof16
                                                                          5




                         DECLARATION OF CHRISTIANNE VOEGELE
                           OFFICE OF APPELLATE OPERATIONS
                           SOCIAL SECURITY ADMINISTRATION

       I, CHRISTIANNE VOEGELE, Chief of Court Case Preparation and Review Branch 1,

and Acting Chief of Court Case Preparation and Review Branch 3, of the Social Security

Administration’s Office of Appellate Operations (OAO), declare and state as follows:


       (1)     Under direct delegation from the Commissioner of Social Security, the Office of

Hearings Operations (OHO) administers a nationwide hearings program, and OAO administers a

nationwide appeals program. OHO includes the Administrative Law Judges who hold hearings

on claims arising under Titles II and XVI of the Social Security Act, as amended, when a

claimant who is dissatisfied with their administrative determination requests a hearing. OAO

includes the Appeals Council, which reviews claims when a claimant is dissatisfied with the

decision rendered by an Administrative Law Judge. OAO also provides professional and

technical advice to the Deputy Commissioner and Administrative Appeals Judges of the Appeals

Council in the processing of cases in which a claimant has filed a civil action.


       (2)     One function of the Appeals Council is to act on requests for review of hearing

decisions made by Administrative Law Judges and to either grant, deny or dismiss any such

request. Under the regulations of the Social Security Administration, if the Appeals Council

denies a timely request for review of a hearing decision, that hearing decision becomes the “final

decision” within the meaning of, and subject to, the provisions for judicial review in section

205(g) of the Social Security Act, as amended (42 U.S.C. section 405(g)). The first sentence of

that section reads as follows:

       “Any individual, after any final decision of the Commissioner made after a
       hearing to which he was a party, irrespective of the amount in controversy, may



                                          See Next Page
        Case
        Case 2:20-cv-01940-DJA
             2:20-cv-01940-DJA Document
                               Document 13
                                        12-2Filed
                                               Filed
                                                   03/23/21
                                                     03/22/21Page
                                                               Page
                                                                  132ofof16
                                                                          5

                                                                                     Page 2 of 5


       obtain a review of such decision by a civil action commenced within sixty days
       after the mailing to him of notice of such decision or within such further time as
       the Commissioner may allow.***”

       (3)       I am responsible for the processing of claims under Titles II and XVI of the Social

Security Act, as amended, whenever a civil action has been filed in the Fourth, Sixth, Seventh,

Ninth, Eleventh, and District of Columbia judicial circuits. As described below, OAO’s business

processes are true to the best of my knowledge and belief.

       a) If a civil action is properly commenced, the third sentence of 42 U.S.C. 405(g) states

             the following: “As part of the Commissioner’s answer[,] the Commissioner shall file

             a certified copy of the transcript of the record including the evidence upon which the

             findings and decision complained of are based.” On behalf of the Commissioner of

             the Social Security Administration, OAO personnel are responsible for preparing a

             certified copy of the transcript of the record.

       b) Upon notification of the civil action by the U.S. Attorney’s Office or the Social

             Security Administration’s Office of General Counsel, OAO personnel must locate

             and retrieve the plaintiff’s claim(s) file, which is in either a paper or electronic

             format. The file contains both evidentiary and procedural documents, and the

             recording of any hearing held before an Administrative Law Judge.

       c) Upon locating the file, OAO personnel determines if the claimant timely filed the

             civil action and, if so, routes the recording of the hearing to a private contractor for

             transcription.

       d) Historically and prior to the COVID-19 pandemic, to safeguard Personally

             Identifiable Information (PII), all hearing recordings were downloaded onto compact

             discs, and these discs were encrypted. OAO securely routed the encrypted discs to a




                                             See Next Page
Case
Case 2:20-cv-01940-DJA
     2:20-cv-01940-DJA Document
                       Document 13
                                12-2Filed
                                       Filed
                                           03/23/21
                                             03/22/21Page
                                                       Page
                                                          143ofof16
                                                                  5

                                                                        Page 3 of 5


   private contractor through a daily pickup and delivery service at the Official Duty

   Station (ODS) in Falls Church, Virginia. The contractor is responsible for all tasks

   necessary for transcription typing services. It is estimated that an average hearing

   lasts 45 minutes and results in an average of 33 pages of transcript. Each transcript

   contains a certification statement by a transcriber and proofreader. Transcription of a

   hearing recording can take up to 20 business days, but is generally transcribed in 5-10

   business days. After the contractor transcribed the hearing recording, a paper copy of

   the hearing transcript was sent back via a delivery service to the ODS in Falls Church,

   Virginia. OAO personnel would then scan the hearing transcript into the electronic

   record or place the hearing transcript in the paper case file. Thereafter, OAO

   personnel would assemble the administrative record in a prescribed order.

e) Most cases are adjudicated using the Social Security Administration’s Electronic

   Disability Collect System (EDCS). Even using EDCS, most cases historically

   required physical, in-house scanning and uploading of hearing transcripts. This work

   was performed at the ODS.

f) Even for cases using EDCS that are in electronic format, many jurisdictions require

   encrypted compact discs and paper copies of the certified administrative record. All

   paper copies are produced at the ODS, and all compact discs and paper copies are

   shipped via United States Parcel Service from the ODS.

g) Due to the COVID-19 pandemic, OAO staff are not currently authorized to report to

   the office due to health and safety concerns. On or about March 16, 2020, OAO

   began working remotely. Consequently, OAO had been unable to complete certified

   administrative records on any cases that required in-office work at the ODS,




                                 See Next Page
Case
Case 2:20-cv-01940-DJA
     2:20-cv-01940-DJA Document
                       Document 13
                                12-2Filed
                                       Filed
                                           03/23/21
                                             03/22/21Page
                                                       Page
                                                          154ofof16
                                                                  5

                                                                         Page 4 of 5


   including any cases in which the transcript(s) of the hearing recording(s) had not

   already been uploaded to the electronic file.

h) To ensure a continuity of operations, OAO has been actively pursuing mitigation

   efforts to allow the remote preparation of as many administrative records as possible.

       a. For cases in which the private contractors were already in possession of

           hearing recordings for transcription, with the assistance of the Office of

           Acquisitions and Grants (OAG), OAO received approval to receive these

           transcripts from the private contractors via secured email, e.g., using password

           protection and redacted Social Security Numbers. In April 2020, OAO began

           receiving such hearing transcripts from private contractors via secured email.

       b. Subsequently, OAO consulted with OAG and the Office of the General

           Counsel, and obtained approval for a new process to replace encrypted

           compact discs. In May 2020, OAO began encrypting hearing recordings and

           securely emailing them to the contractors for transcription. Through the

           month of May, OAO and the contractors worked to resolve technical issues

           that arose, particularly with large files. The process is functioning now, albeit

           at a fraction of normal productivity.

i) OAO plans to continue to explore all options available to complete the preparation of

   certified electronic records during the COVID-19 pandemic.

j) OAO generally prioritizes the preparation of the certified administrative records

   based on receipt dates, with the oldest receipt dates processed first. OAO will work

   to ensure the oldest pending cases, including court remands and final decisions, are

   given priority processing.




                                  See Next Page
        Case
        Case 2:20-cv-01940-DJA
             2:20-cv-01940-DJA Document
                               Document 13
                                        12-2Filed
                                               Filed
                                                   03/23/21
                                                     03/22/21Page
                                                               Page
                                                                  165ofof16
                                                                          5

                                                                               Page 5 of 5


In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.




June 17, 2020
__________________                           ________________________________________
Date                                         CHRISTIANNE VOEGELE
